The Chancellor.
No interrogatories were annexed to or accompanied the bill of complaint. The answer of the defendant was not required to be under oath; and although it was in fact made under oath, under our rules-of court it cannot be used as evidence in behalf of the-defendant. If it contains any admissions of facts, those admissions may be used against the party making them..
Except for our rule of court on this subject, the answer of Jerman, being responsive to the statements of the bill, would be evidence for him; and it would be-necessary to overcome that answer by the testimony of two witnesses, or the testimony of one witness and such strong corroborating circumstances as would in effect amount to the testimony of an additional witness. Such being our rule of court, I must therefore in the decision of this case be governed solely by the testimony in the cause.
Isaac D. Hamilton has been examined as a witness, on behalf of the complainant, and his testimony fully sustains the allegations of the bill. He has not been discredited as a witness, and I am therefore compelled to decree in favor of the complainant, and order that a perpetual in junction issue as prayed by the bill.
Let a decree be drawn accordingly.